In re Lucas, Alan; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “J”, No. 305-601; to the Court of Appeal, Fourth Circuit, No. 92KW-1985.
Writ granted; case remanded to the Court of Appeal, Fourth Circuit. Relator timely filed an application for post conviction relief and subsequently supplemented it; the district court denied the application on the merits. Cf. State ex rel. Duhon v. Whitley, 92-1740 (La. 9/2/94), 642 So.2d 1273. The court of appeal is therefore ordered to review the merits of relator’s application for supervisory writs.